EXHIBIT 10.5

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made as of
December 22, 2008, by and between Avatar Holdings Inc., a Delaware corporation
(the “Company”) and Gerald D. Kelfer (“Employee”) and amends and restates in its
entirety, the amended and restated employment agreement dated as of April 15,
2005 between the Company and Employee and as further amended as of December 26,
2006 (the “Original Agreement”).

W I T N E S S E T H

WHEREAS, Employee is currently employed by the Company;

WHEREAS, the Company desires to amend the Original Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) as
permitted under the guidance promulgated thereunder (collectively
“Section 409A”); and

WHEREAS, such Agreement shall supersede the Original Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

1. Employment. The Company agrees to employ Employee and Employee agrees to be
employed by the Company commencing as of the date hereof and ending on June 30,
2011 (unless sooner terminated as hereinafter provided), on the terms and
subject to the conditions set forth in this Agreement.

2. Duties. (a) Employee shall continue to be nominated as a director of the
Company and, subject to Employee’s election thereto by the Board of Directors or
the stockholders of the Company, Employee shall be employed as the President and
Chief Executive Officer of the Company. In such capacities, Employee shall serve
as the senior executive officer of the Company and shall have the duties and
responsibilities prescribed for such positions by the By-Laws of the Company,
and shall have such other duties and responsibilities as may from time to time
be prescribed by the Board of Directors of the Company or the Executive
Committee of the Board of Directors, provided that such duties and
responsibilities are consistent with Employee’s position as the senior executive
officer. In the event that during the term of Employee’s employment hereunder
Employee’s duties and responsibilities are expanded or Employee’s title is
changed (without reduction in status), then in either or both events the rights
and obligations under this Agreement shall not be affected. In the performance
of Employee’s duties, Employee shall be subject to the supervision and direction
of the Board of Directors of the Company and the Executive Committee of the
Board of Directors.

(b) Subject to the term of Employee’s employment hereunder, Employee shall
devote Employee’s full working time and effort to the proper performance of
Employee’s duties and responsibilities as President and Chief Executive Officer.
Employee hereby represents and warrants to the Company that Employee has no
obligations under any existing employment or service agreement other than the
Original Agreement and that Employee’s performance of the services required of
Employee hereunder will not conflict with any other existing obligations or
commitments. Nothing in this Agreement shall preclude Employee from engaging,
consistent with Employee’s duties and responsibilities hereunder, in charitable
and community affairs.

(c) Employee shall perform the services contemplated hereunder at the principal
executive office of the Company and at such other locations as may be reasonably
necessary to the performance of such services.

3. Compensation.

(a) Base Salary. During the term of Employee’s employment hereunder, the Company
shall pay Employee, and Employee shall accept from the Company for Employee’s
services, a salary at the rate of $500,000 per year (“Base Salary”). Such Base
Salary shall be payable in accordance with the Company’s policy with respect to
the compensation of executives.

(b) Annual Bonus. During the term of Employee’s employment hereunder, the
Company shall pay Employee, and Employee shall accept from the Company for
Employee’s services, in addition to Employee’s Base Salary, a calendar year
annual cash bonus of $500,000 (“Annual Bonus”). Such Annual Bonus shall be
payable on the last business day of the calendar year to which the Annual Bonus
relates.

(c) Expenses. During Employee’s employment, Employee will be entitled to receive
prompt reimbursement for all reasonable expenses incurred by Employee in
performing Employee’s services hereunder, provided that Employee properly
accounts therefor in accordance with Company policy. Notwithstanding anything in
this Agreement to the contrary, expense reimbursements shall be made by the
Company no later than the end of the calendar year following the calendar year
in which the expense is incurred.

4. Vacations. During Employee’s employment, Employee shall be entitled to take
such amount of vacation per year as is permitted pursuant to and in accordance
with the Company’s policies for its senior executives (as such policies may be
amended from time to time or terminated in Avatar’s sole discretion), without
loss or diminution of compensation. Employee shall also be entitled to all paid
holidays given by the Company to its senior executives.

5. Participation in Benefit Plans. Employee shall be entitled to participate in
and to receive benefits under all the Company’s employee benefit plans and
arrangements in effect on the date hereof, and Employee shall also be entitled
to participate in or receive benefits under any pension or retirement plan,
savings plan, or health-and-accident plan made available by the Company in the
future to its senior executives and other key management employees, subject to
and on a basis consistent with the terms, conditions and overall administration
of such plans and arrangements and provided that Employee meets the eligibility
requirements thereof.

6. Other Offices. Employee further agrees to serve without additional
compensation, if elected or appointed thereto, as an officer or director of any
of the Company’s subsidiaries or affiliates or as any other officer of the
Company.

7. Termination.

(a) Death. Employee’s employment hereunder shall terminate upon Employee’s
death.

(b) Disability. In the event of Employee’s Disability (as defined below) during
the term of Employee’s employment hereunder, the Company shall have the right,
upon written notice to Employee, to terminate Employee’s employment hereunder,
effective upon the giving of such notice. For the purposes hereof, “Disability”
shall be defined as any physical or mental disability or incapacity which
renders Employee incapable of fully performing the services required of Employee
in accordance with Employee’s obligations hereunder for a period of 120
consecutive days or for shorter periods aggregating 120 days during any period
of twelve (12) consecutive months.

(c) Cause. The Company may terminate Employee’s employment hereunder for
“Cause”. For the purposes hereof, termination for “Cause” shall mean termination
after:

(i) Employee’s commission of a material act of fraud against the Company or its
affiliates;

(ii) Employee’s conviction of (or pleading by Employee of nolo contendere to)
any crime which constitutes a felony that the Board of Directors of the Company
determines in good faith is or may become materially harmful to the Company, any
of its subsidiaries and/or affiliates (the foregoing entities being referred to
herein collectively as the “Avatar Entities” and each as an “Avatar Entity”),
either financially or with respect to such Avatar Entity’s business reputation;
or

(iii) the willful, repeated and demonstrable failure by Employee substantially
to perform Employee’s duties over a period of not less than 30 days, other than
any such failure resulting from Employee’s incapacity due to physical or mental
illness, or material breach of any of Employee’s obligations under this
Agreement, and Employee’s failure to cure such failure or breach within 30 days
after receipt of written notice from the Chairman of the Board of Directors of
the Company.

(d) Termination by Employee for Good Reason. Employee may terminate Employee’s
employment hereunder for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean (A) the failure of the Board of Directors to continue to
recommend or elect, or the stockholders of the Company to continue to elect,
Employee as a director of the Company throughout the term of Employee’s
employment hereunder, or the failure of the Board of Directors to elect Employee
or continue to elect Employee to the Executive Committee of the Board, provided
that if Employee is not so continued, the Company shall be entitled to cure such
failure within thirty (30) days after Employee ceases to serve as a director or
a member of the Executive Committee, as the case may be, (B) any assignment to
Employee of any material duties other than those contemplated by, or any
limitation of Employee’s powers or in any respect not contemplated by, paragraph
2 hereof, provided that Employee first deliver written notice thereof to the
Chairman of the Board of Directors of the Company and the Company shall have
failed to cure such non-permitted assignment or limitation within thirty
(30) days after receipt of such written notice, (C) a material reduction in
Employee’s rate of compensation, or a material reduction in Employee’s fringe
benefits (other than a material reduction in fringe benefits generally
applicable to senior executives of the Company) or any other material failure by
the Company to perform any of its material obligations hereunder, provided that
Employee first deliver written notice thereof to the Chairman of the Board of
the Company and the Company shall not have cured such reduction or failure
within thirty (30) days after receipt of such written notice, or (D) the Company
relocates its principal place of business to a place whose distance is further
than a (i) 75-mile radius from Coral Gables, Florida or (ii) 75-mile radius from
New York, New York.

(e) Termination by Employee Following a Change in Control. Employee may
terminate Employee’s employment hereunder at any time during the period
beginning on the date of the consummation of a Change in Control (the “Change in
Control Date”) and ending on the first Anniversary of the Change in Control
Date. For purposes of this Agreement, a “Change of Control” shall mean any of
the following events:

(1) a person or entity or group of persons or entities, acting in concert,
become the direct or indirect beneficial owner (within the meaning of Rule 13d-3
of the Securities Exchange Act of 1934, as amended) of securities of the Company
representing ninety percent (90%) or more of the combined voting power of the
issued and outstanding Common Stock; or

(2) the Board approves any merger, consolidation or like business combination or
reorganization of Avatar, the consummation of which would result in the
occurrence of the event described in clause (1) above, and such transaction
shall have been consummated.

(f) Any termination by the Company pursuant to paragraphs (b) or (c) above or by
Employee pursuant to paragraph (d) or (e) above shall be communicated by written
Notice of Termination to the other party hereto. For the purposes hereof, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated.

(g) “Date of Termination” shall mean (i) if Employee’s employment is terminated
by Employee’s death, the date of Employee’s death, (ii) if Employee’s employment
is terminated for any other reason, the date on which a Notice of Termination is
given, or (iii) absent a termination pursuant to clause (i) or (ii) above,
June 30, 2011.

(h) With respect to any date referred to in this Agreement, the term
“Anniversary” shall mean the annual recurrence of such date.

8. Compensation Upon Termination or During Disability; Excise Taxes Upon Change
in Control.

(a) Death. If Employee’s employment shall be terminated by reason of Employee’s
death, the Company shall pay, to such person as Employee shall designate in a
notice filed with the Company, or, if no such person shall be designated, to
Employee’s estate as a death benefit within thirty (30) days of the Date of
Termination, a lump sum payment equal to any accrued but unpaid Base Salary and
a prorated Annual Bonus at the time of Employee’s death. This amount shall be
exclusive of and in addition to any payments that Employee’s widow,
beneficiaries or estate may be entitled to receive pursuant to any pension or
employee benefit plan maintained by the Company. Employee’s designated
beneficiary or the executor of Employee’s estate, as the case may be, shall
accept the payment provided for in this paragraph 8 in full discharge and
release of the Company of and from any further obligations under this Agreement,
subject to payments, if any, provided for in paragraph 8(f) below.

(b) Disability. During any period that Employee fails to perform Employee’s
duties hereunder as a result of incapacity due to physical or mental illness,
Employee shall continue to receive Employee’s full Base Salary payable in
accordance with normal payroll practices and a prorated Annual Bonus payable in
accordance with paragraph 3(b), until, if applicable, Employee’s employment is
terminated pursuant to paragraph 7(b) hereof. If Employee’s employment is
terminated by the Company pursuant to paragraph 7(b), the Company shall be
discharged and released of and from any further obligations under this
Agreement, subject to payments, if any, provided for in paragraph 8(f) below.
During any such period and thereafter Employee shall continue to bear the
obligations provided for in paragraph 9 below in accordance with the terms of
such paragraph 9.

(c) Termination for Cause or Resignation Without Good Reason. If Employee’s
employment shall be terminated for Cause or Employee shall terminate Employee’s
employment other than for Good Reason, the Company shall pay Employee Employee’s
(i) in a lump sum payment within thirty (30) days following the Date of
Termination, all Base Salary which has been earned but has not been paid as of
the Date of Termination and (ii) a prorated Annual Bonus through the Date of
Termination payable in a lump sum payment in accordance with paragraph 3(b). The
Company shall be discharged and released of and from any further obligations
under this Agreement. Thereafter, Employee shall continue to have the
obligations provided for in paragraph 9 below. Nothing contained herein shall be
deemed to be a waiver by the Company of any rights that it may have against
Employee in respect of Employee’s actions which gave rise to the termination of
Employee’s employment for Cause.

(d) Termination Without Cause or Resignation For Good Reason. If the Company
shall terminate Employee’s employment other than pursuant to paragraph 7(b) or
7(c) hereof or if Employee shall terminate Employee’s employment for Good
Reason, then:

(i) The Company shall continue to pay Employee his full Base Salary in
accordance with normal payroll practices and without interest through the
earlier of (x) June 30, 2011 and (y) the second Anniversary of the Date of
Termination at the rate in effect at the time Notice of Termination is given in
accordance with paragraph 7(f) hereof;

(ii) The Company shall continue to pay Employee his Annual Bonus payable in a
lump sum payment in accordance with paragraph 3(b) and without interest through
the earlier of (x) June 30, 2011 and (y) the second Anniversary of the Date of
Termination;

(iii) The Company shall pay Employee the severance payments described in
paragraph 8(f) below; and

(iv) The Company shall maintain in full force and effect, for Employee’s
continued benefit, all employee benefit plans and programs to the extent
applicable to other senior executives of the Company (provided that Employee’s
continued participation is permissible under the general terms and provisions of
such plans and programs) through the earlier of (x) June 30, 2011 and (y) the
second Anniversary of the Date of Termination. In the event that Employee’s
participation in any such plan or program is not permitted, Employee shall be
entitled to receive an amount equal to the annual contributions, payments,
credits or allocations made by the Company to Employee’s account or on
Employee’s behalf under such plans and programs.

(e) Termination by Employee Following a Change in Control. If Employee shall
terminate Employee’s employment hereunder pursuant to paragraph 7(e) hereof,
then Employee shall continue to receive Employee’s Base Salary in accordance
with normal payroll practices and Annual Bonus in accordance with paragraph 3(b)
through the earlier of (i) the first Anniversary of the Date of Termination or
(ii) June 30, 2011.

(f) Severance Payments. If Employee’s employment terminates on June 30, 2011
pursuant to paragraph 1 of this Agreement, Employee terminates his employment
for Good Reason or Employee is terminated by the Company without Cause, the
Company shall pay or provide to Employee beginning in the calendar year
following the Date of Termination an annual payment of $250,000 for four (4)
years, payable within thirty (30) days following the beginning of each such
calendar year. If Employee’s employment with the Company is terminated by
Employee’s death or Disability prior to June 30, 2011 or Employee terminates his
employment pursuant to paragraph 7(e) hereof, Employee (or the executor or
administrator of the deceased Employee’s estate or the person or persons to whom
the deceased Employee’s rights shall pass by will or the laws of descent or
distribution, as applicable) shall be entitled to receive, beginning in the
calendar year following the Date of Termination, an annual payment for four
(4) years, payable within thirty (30) days following the beginning of each such
calendar year, equal to the product of (x) a fraction (which in no event shall
exceed one (1)) the numerator of which is the number of completed whole months
elapsed from November 30, 2000 to the date of death, Disability or termination
of employment, as the case may be (whichever is earliest), and the denominator
of which is ninety-seven (97) and (y) $250,000.

(g) If the Company shall terminate Employee’s employment hereunder other than
pursuant to paragraphs 7(b) or 7(c) hereof, or if Employee shall terminate
Employee’s employment pursuant to paragraph 7(d) hereof, Employee agrees, during
the entire period of time that Employee is entitled to receive any benefits
pursuant to paragraph 8(d) above, to make known Employee’s availability for
employment involving services of a nature substantially similar and of a
comparable stature to those performed by Employee on behalf of the Company in a
manner customary for executives holding positions substantially similar and of a
comparable stature to Employee’s position with the Company. Employee agrees to
keep the Chairman of the Board of the Company (or his designee) apprised of
Employee’s employment status during such period and, if requested, Employee will
provide appropriate supporting documentation with respect to the salary, bonuses
or other compensation earned by and benefits made available to Employee in
respect of such employment. In the event Employee secures employment as
described in this paragraph 8(g), the Company shall be entitled to (i) deduct
from the amounts payable to Employee pursuant to paragraphs 8(d)(i) and 8(d)(ii)
above (excluding any accrued but unpaid Annual Bonus through the Date of
Termination) any salary, bonuses or other compensation paid to Employee in
connection with such employment and (ii) terminate Employee’s participation in
(and shall not be required to pay Employee any sums in respect of) any employee
benefit plans and programs described in paragraph 8(d)(iii) that are
substantially similar to any employee benefit plans and programs in which
Employee participates in connection with such new or existing employment.
Employee agrees promptly to repay to the Company any amounts paid to Employee by
the Company pursuant to paragraphs 8(d)(i) and 8(d)(ii) which the Company was
entitled to deduct from such amounts pursuant to this paragraph 8(g).

(h) If Employee becomes entitled to any payment, benefit or distribution (or
combination thereof) by the Company or any other Avatar Entity, whether paid or
payable pursuant to this Agreement or any other plan, arrangement, or agreement
with the Company or any other Avatar Entity (the “Payments”), which are or
become subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by Employee with respect to such excise tax
(such excise tax, together with any such interest and penalties, hereinafter
collectively referred to as the “Excise Tax”), the Payments shall be reduced by
an amount not to exceed $250,000 until no portion of such Payments would be
subject to Excise Tax. The reduction of the Payments, if applicable, shall be
made by reducing the cash portion of the Payments under the following paragraphs
in the following order: (A) paragraph 8(e), and (B) paragraph 8(f).
Notwithstanding the foregoing, if the reduction in the Payments required so that
no portion of the Payments are subject to the Excise Tax would be greater than
$250,000, then Employee in his sole discretion may elect whether or not to
reduce the Payments to avoid the Excise Tax. In such case, if Employee elects
not to reduce the Payments then Employee shall be responsible for the payment of
the Excise Tax.

9. Non-Competition and Protection of Confidential Information.

(a) Restrictive Covenants. Employee agrees, as a condition to the performance by
the Company of its obligations hereunder, particularly its obligations under
paragraph 3 hereof, that during the term of Employee’s employment hereunder and
through the first Anniversary of the Date of Termination, Employee shall not,
without the prior written approval of the Board of Directors of the Company,
directly or indirectly through any other person, firm or corporation:

(i) Engage, participate, own or make any financial investments in, or become
employed by or render (whether or not for compensation) any consulting, advisory
or other services to or for the benefit of, any person, firm or corporation,
that directly or indirectly, engages primarily in, the development of adult
retirement communities and/or active adult communities; provided, however, that
it shall not be a violation of this Agreement for Employee (i) to have
beneficial ownership of less than 1% of the outstanding amount of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are registered under
Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or quoted on an inter-dealer quotation system or (ii) to have beneficial
ownership of less than 20% of the outstanding amount of any class of securities
of any enterprise (but without otherwise participating in the activities or
otherwise having influence or control of such enterprise) if such securities are
not registered under Section 12 of the Exchange Act or quoted on an inter-dealer
quotation system;

(ii) Solicit, raid, entice or induce any person, firm or corporation that
presently is or at any time during the term of Employee’s employment hereunder a
customer of any of the Avatar Entities to become a customer of any other person,
firm or corporation, and Employee shall not approach any such person, firm or
corporation for such purpose or authorize or knowingly approve the taking of
such actions by any other person; or

(iii) Solicit, raid, entice or induce any person that presently is or at any
time during the term of Employee’s employment hereunder an employee of any of
the Avatar Entities to become employed by any person, firm or corporation, and
Employee shall not approach any such employee for such purpose or authorize or
knowingly approve the taking of such actions by any other person.

(b) Confidential Information. Recognizing that the knowledge, information and
relationship with customers, suppliers, and agents, and the knowledge of the
Avatar Entities’ business methods, systems, plans and policies which Employee
shall hereafter establish, receive or obtain as an employee of the Company or
any other Avatar Entity, are valuable and unique assets of the respective
businesses of the Avatar Entities, Employee agrees that, during and after the
term of Employee’s employment hereunder, Employee shall not (other than pursuant
to Employee’s duties hereunder) disclose, without the prior written approval of
the Board of Directors of the Company, any such knowledge or information
pertaining to any of the Avatar Entities, their business, personnel or policies,
to any person, firm, corporation or other entity, for any reason or purpose
whatsoever. The provisions of this paragraph 9 shall not apply to information
(i) that is or shall become generally known to the public or the trade (except
by reason of Employee’s breach of Employee’s obligations hereunder), (ii) that
is or shall become available in trade or other publications, (iii) that is known
to Employee prior to entering the employ of the Company, and (iv) that Employee
is required to disclose by order of a court of competent jurisdiction (provided
that prior to Employee’s disclosure of any such information Employee shall
provide the Company with reasonable notice and a reasonable opportunity to seek
a protective order to prevent such disclosure).

(c) Geographic Scope. The provisions of this paragraph 9 (other than paragraphs
9(a)(ii) and (iii) and 9(b), which shall be in full force and effect without
regard to the geographic limitations set forth in this paragraph 9(d)) shall be
in full force and effect within a 100-mile radius of a site for which any Avatar
Entity is preparing to develop, has commenced development of, or has a binding
commitment or option to purchase, real estate. Employee and the Company
expressly agree that the prohibitions set forth in paragraph 9(a)(i) shall be in
full force and effect with respect to any services or business activity which
competes in the above mentioned geographic area with the business operations or
activities of any of the Avatar Entities, regardless of the geographic location
of Employee in rendering such services or engaging in such business activity.

(d) Survival. The provisions of this paragraph 9 shall survive the termination
of Employee’s employment hereunder, irrespective of the reason therefor.

(e) Remedies. Employee acknowledges that his services are of a special, unique
and extraordinary character and, his position with the Avatar Entities places
him in a substantial relationship and a position of confidence and trust with
specific prospective or existing customers, suppliers and employees of the
Avatar Entities, and that in connection with his services to the Company,
Employee will have access to confidential business or professional information
vital to the Avatar Entities’ businesses. Employee further acknowledges that in
view of the nature of the business in which the Avatar Entities are engaged, the
foregoing restrictive covenants in this paragraph 9 hereof are reasonable and
necessary in order to protect the legitimate business interests of the Avatar
Entities and that violation thereof would result in irreparable injury to the
Avatar Entities. Accordingly, Employee consents and agrees that if Employee
violates or threatens to violate any of the provisions of this paragraph 9
hereof the Avatar Entities would sustain irreparable harm and, therefore, the
Avatar Entities shall be entitled to obtain from any court of competent
jurisdiction, temporary, preliminary and/or permanent injunctive relief as well
as damages, attorneys fees and costs, and an equitable accounting of all
earnings, profits and other benefits arising from such violation, which rights
shall be cumulative and in addition to any other rights or remedies in law or
equity to which the Avatar Entities may be entitled.

10. Section 409A of the Code.

(a) If any payment, compensation or other benefit provided to Employee in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A and Employee is a specified employee as defined in
Section 409A(a)(2)(B)(i), no part of such payments shall be paid before the day
that is six (6) months plus one (1) day after the date of termination or earlier
death (the “New Payment Date”). The aggregate of any payments that otherwise
would have been paid to Employee during the period between the date of
termination and the New Payment Date shall be paid to Employee in a lump sum on
such New Payment Date. Thereafter, any payments that remain outstanding as of
the day immediately following the New Payment Date shall be paid without delay
over the time period originally scheduled, in accordance with the terms of this
Agreement. Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to Employee that would
not be required to be delayed if the premiums therefor were paid by Employee,
Employee shall pay the full cost of premiums for such welfare benefits during
the six-month period and the Company shall pay Employee an amount equal to the
amount of such premiums paid by Employee during such six-month period promptly
after its conclusion. A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A, and for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“terminate,” “termination of employment” or like terms shall mean separation
from service.

(b) All reimbursements for costs and expenses under this Agreement shall be paid
in no event later than the end of the calendar year following the calendar year
in which Employee incurs such expense. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and
(ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year,
provided, however, that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect.

(c) The parties acknowledge and agree that the interpretation of Section 409A
and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to Employee that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A. If, however, any such benefit or payment
is deemed to not comply with Section 409A, the Company and Employee agree to
renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any severance payments payable hereof) so that
either (i) Section 409A will not apply or (ii) compliance with Section 409A will
be achieved; provided, however, that any resulting renegotiated terms shall
provide to Employee the after-tax economic equivalent of what otherwise has been
provided to Employee pursuant to the terms of this Agreement, and provided
further, that any deferral of payments or other benefits shall be only for such
time period as may be required to comply with Section 409A.

(d) If under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.

11. Deductions and Withholdings. The Company shall be entitled to withhold any
amounts payable under this Agreement on account of payroll taxes and similar
matters as are required by applicable law, rule or regulation of appropriate
governmental authorities.

12. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
reasonably satisfactory to Employee, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Employee to
compensation from the Company in the same amount and on the same terms as
Employee would be entitled to hereunder if Employee terminated Employee’s
employment for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Company” shall
include any successor to the Company’s business and/or assets as aforesaid which
executes and delivers the agreement provided for in this paragraph 12 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law. Except as set forth above, the Company may not assign this
Agreement or any of its rights or obligations hereunder, without Employee’s
prior written consent.

(b) This Agreement and all Employee’s rights hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Employee should die while any amounts would still be payable to
Employee hereunder if Employee had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Employee’s devisee, legatee, or other designee or, if there be no
such designee, to Employee’s estate. Employee’s obligations hereunder may not be
delegated and except as otherwise provided herein relating to the designation of
a devisee, legatee or other designee, Employee may not assign, transfer, pledge,
encumber, hypothecate or otherwise dispose of this Agreement or any of
Employee’s rights hereunder, and any such attempted delegation or disposition
shall be null and void and without effect.

(c) This Agreement has been duly authorized by the Company, and constitutes the
legal, valid and binding obligation of the Company, enforceable against it in
accordance with its terms. Employee agrees that this Agreement constitutes
Employee’s legal, valid and binding obligation and is enforceable against
Employee in accordance with its terms.

13. Notice. For the purposes of this Agreement, notices and all other
communications provided for shall be in writing and shall be deemed to have been
duly given when delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to Employee:

Mr. Gerald D. Kelfer

7426 S.W. 49th Place

Miami, Florida 33143

If to the Company:

Avatar Holdings Inc.

201 Alhambra Circle, 12th Floor

Coral Gables, Florida 33134

Attention: Chairman of the Board

Facsimile: (305) 441-7876

and with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: R. Todd Lang, Esq.

Facsimile: (212) 310-8007

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

14. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Employee and by the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

15. Entire Agreement. This Agreement and the letter agreement dated as of
May 20, 2005 between the Company and Employee, constitute the complete
understanding between the parties with respect to Employee’s employment and
supersedes any other prior oral or written agreements between Employee and any
Avatar Entity (including the Original Agreement).

16. Governing Law. This Agreement shall be subject to, and governed by, the laws
of the State of Florida applicable to contracts made and to be performed in the
State of Florida, regardless of where Employee is in fact required to work.

17. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

(signature page follows)

1 IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

AVATAR HOLDINGS INC.

By: /s/ Juanita I. Kerrigan
Name: Juanita Kerrigan
Title: Vice President


/s/ Gerald D. Kelfer



    Gerald D. Kelfer

2